Exhibit 10.2

Execution Copy

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT, dated as of October 20, 2014, by and between SeaChange
International, Inc., with its principal place of business at 50 Nagog Park,
Acton, MA 01720 (the “Company”), and Jay Samit (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel,
and recognizes that, as is the case with many publicly held corporations, the
possibility of a change in control may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
distraction or departure of management personnel to the detriment of the Company
and its stockholders; and

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the Executive’s continued
attention and dedication to the Executive’s assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a change in control of the Company, although no such change is presently
known to be contemplated.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1

DEFINITIONS

Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:

“Annual Bonus” shall mean:

(i) for a Covered Termination occurring during the Company’s fiscal year ended
January 31, 2015, the annual bonus shall be $125,000 and a fixed value RSU award
equivalent to $187,500 (priced as of the date of the Covered Termination); or

(ii) for a Covered Termination occurring during the Company’s fiscal year ended
January 31, 2016, either (A) the annual bonus, if any, for which the Executive
is eligible with respect to such fiscal year, with the amount payable pursuant
to Section 2.2(a) in respect thereof to be determined as follows: (I) the target
bonus shall be pro rated for the period of time elapsed in the Company’s fiscal
year prior to the occurrence of the Covered Termination; and (II) the actual
bonus relative to such adjusted target bonus shall be determined based on the
Company’s actual performance to date in such fiscal year against the Company’s
applicable year to date performance targets, or, if greater, (B) the annual
bonus paid to the Executive for the Company’s fiscal year ended January 31,
2015; or



--------------------------------------------------------------------------------

(iii) for a Covered Termination occurring following January 31, 2016, the annual
bonus paid to the Executive for the Company’s fiscal year immediately prior to
the fiscal year in which the Covered Termination occurs, or, if greater, the
fiscal year immediately preceding such prior fiscal year.

“Base Salary” shall mean the annual base rate of regular compensation of the
Executive immediately before a Covered Termination, or if greater, the highest
annual such rate at any time during the 12-month period immediately preceding
the Covered Termination.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean (i) the Executive’s engaging in willful and repeated gross
negligence or gross misconduct, (ii) the Executive’s breaching of a material
fiduciary duty to the Employer, or (iii) the Executive’s being convicted of a
felony, in either case, to the demonstrable and material injury to the Employer.
For purposes hereof, no act, or failure to act, on the Executive’s part, shall
be deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that any act or omission was in the
best interest of the Employer.

“Change in Control” shall mean the first to occur, after the date hereof, of any
of the following:

(i) the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, shares of Stock representing in the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any);

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

 

- 2 -



--------------------------------------------------------------------------------

(iv) Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the U.S. Securities Exchange Act,
disclosing that any “person” (as such term is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act) has become the “beneficial
owner” (as such term is used in Rule 13d-3 under the Securities Exchange Act) of
securities representing 40% or more of the combined voting power of the voting
securities of the Company.

Notwithstanding the foregoing, none of the foregoing event(s) shall constitute a
Change in Control unless such event(s) constitute a “change in the ownership or
effective control” or a change “in the ownership of a substantial portion of the
assets,” in each case within the meaning of Section 409A(a)(2)(A)(v) of the Code
and any regulations and other guidance in effect from time-to-time thereunder
including, without limitation, Notice 2005-1.

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of this
Agreement, with the result that there can be no more than one Change in Control
hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean, subject to Section 4.1(a), SeaChange International, Inc.,
a Delaware corporation.

“Covered Termination” shall mean if, within the one-year period immediately
following a Change in Control, the Executive (i) is terminated by the Employer
without Cause (other than on account of death or Disability), or (ii) terminates
the Executive’s employment with the Employer for Good Reason. The Executive
shall not be deemed to have terminated for purposes of this Agreement merely
because he or she ceases to be employed by the Employer and becomes employed by
a new employer involved in the Change in Control; provided that such new
employer shall be bound by this Agreement as if it were the Employer hereunder
with respect to the Executive. It is expressly understood that no Covered
Termination shall be deemed to have occurred merely because, upon the occurrence
of a Change in Control, the Executive ceases to be employed by the Employer and
does not become employed by a successor to the Employer after the Change in
Control if the successor makes an offer to employ the Executive on terms and
conditions which, if imposed by the Employer, would not give the Executive a
basis on which to terminate employment for Good Reason.

“Date of Termination” shall mean the date on which a Covered Termination occurs.

 

- 3 -



--------------------------------------------------------------------------------

“Disability” shall mean the occurrence after a Change in Control of the
incapacity of the Executive due to physical or mental illness, whereby the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Employer for six consecutive months or, in any one
year period, for an aggregate of six months.

“Employer” shall mean the Company (if and for so long as the Executive is
employed thereby) and each Subsidiary which may now or hereafter employ the
Executive or, where the context so requires, the Company and such Subsidiaries
collectively. A subsidiary which ceases to be, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with the Company prior to a Change in Control (other than in connection with and
as an integral part of a series of transactions resulting in a Change in
Control) shall, automatically and without any further action, cease to be (or be
part of) the Employer for purposes hereof.

“Good Reason” shall mean, without the express written consent of the Executive,
the occurrence after a Change in Control of any of the following circumstances,
unless such circumstances are fully corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

(i) the material reduction of the Executive’s title, or the reduction of the
Executive’s authority, duties or responsibilities, or the assignment to the
Executive of any duties inconsistent with Executive’s position, authority,
duties or responsibilities from those in effect immediately prior to the Change
in Control;

(ii) a reduction in the Executive’s Base Salary as in effect immediately before
the Change in Control;

(iii) a material reduction in the Executive’s aggregate compensation
opportunity, comprised only of the Executive’s (A) Base Salary, and (B) bonus
opportunity (taking into account, without limitation, any target, minimum and
maximum amounts payable and the attainability and otherwise the reasonableness
of any performance hurdles, goals and other measures), if any;

(iv) the Company’s requiring the Executive to be based at any office or location
more than 75 miles from that location at which the Executive performed
Executive’s services immediately prior to the occurrence of a Change in Control,
except for travel reasonably required in the performance of the Executive’s
responsibilities;

(v) the failure of the Company to obtain a reasonable agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 4.1(a);

(vi) the failure of the Company to pay the Executive any amounts due hereunder;
or

(vii) any other material breach by the Company of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Notice of Termination” shall mean a notice given by the Employer or Executive,
as applicable, which shall indicate the date of termination and the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated.

“Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Securities Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof (except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) such Executive or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Executive).

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

“Stock” shall mean the common stock, $.01 par value, of the Company

“Subsidiary” shall mean any entity, directly or indirectly, through one or more
intermediaries, controlled by the Company.

Section 2

BENEFITS

2.1 If a Change in Control occurs, then:

(a) (i) any and all outstanding unvested stock options and stock appreciation
rights (except for your initial 500,000 option stock option grant that has
vesting provisions based on the achievement of market price targets that shall
only vest to the extent such targets have been achieved as of the Date of
Termination) held by the Executive shall immediately prior to the Change in
Control automatically vest and become immediately exercisable in accordance with
their terms, and (ii) notwithstanding anything to the contrary contained in
clause (i), upon a termination of employment (regardless of the party initiating
the termination, for any reason or no reason), all stock options and stock
appreciation rights held by the Executive shall be exercisable for the lesser of
(A) the remainder of the generally applicable term of the stock options or stock
appreciation rights, which is measured from the date of grant thereof, and
(B) three years from the date of such termination; provided that nothing in this
Section 2.1(a) shall reduce or otherwise adversely affect the rights under such
stock options and stock appreciation rights that the Executive would have
without regard to this Section 2.1(a); and

(b) any and all restricted stock and restricted stock rights then held by the
Executive shall immediately prior to the Change in Control fully vest and become
immediately transferable free of restrictions, other than restrictions imposed
by applicable law.

 

- 5 -



--------------------------------------------------------------------------------

2.2 If a Covered Termination occurs, then (subject to the provisions of
Section 2.3(b)) the Executive shall be entitled hereunder to the following:

(a) the Company shall pay to the Executive an amount equal to the sum of (i) two
times the Executive’s Base Salary and (ii) the Executive’s Annual Bonus;

(b) for a period of two years after such termination, the Employer shall arrange
to make available to the Executive medical, dental, group life and disability
benefits that are at least at a level (and cost to the Executive) that is
substantially similar in the aggregate to the level of such benefits which was
available to the Executive immediately prior to the Change in Control; provided
that (i) the Employer shall be required to provide group life and disability
benefits only to the extent it is able to do so on reasonable terms and at a
reasonable cost, (ii) the Employer shall not be required to provide benefits
under this Section 2.2(b) upon and after the Change in Control which are in
excess of those provided to a significant number of executives of similar status
who are employed by the Employer from time to time upon and after the Change in
Control, and (iii) no type of benefit otherwise to be made available to the
Executive pursuant to this Section 2.2(b) shall be required to be made available
to the extent that such type of benefit is made available to the Executive by
any subsequent employer of the Executive;

(c) the Employer shall provide the Executive with outplacement service through a
bona fide outplacement organization reasonably acceptable to the Executive that
agrees to supply the Executive with outplacement counseling, a private office
and administrative support including telephone service until the earlier of one
year from the Date of Termination or until such time that Executive secures
employment;

(d) the Company shall pay for the Executive to receive financial planning
services for which the Company pays not more than $5,000; and

(e) the Company shall provide the Executive with a payment for any accrued but
unused vacation.

2.3 (a) The payments provided for in Section 2.2 shall (except as otherwise
expressly provided therein or as provided in Section 2.3(b) or Section 2.4(b),
or as otherwise expressly provided hereunder) be made on the business day
coinciding with or next following the 30th day following the Date of Termination
(the “Payment Date”).

Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” as defined in Section 409A of the Code, any payment under
this Agreement that would constitute deferred compensation for purposes of
Section 409A of the Code that is payable on account of the Executive’s
separation from service shall be made in accordance with Section 2.4(b) hereof.

(b) Notwithstanding any other provision of this Agreement to the contrary, no
payment or benefit otherwise provided for under or by virtue of the foregoing
provisions of this Agreement shall be paid or otherwise made available unless,
on or before the Payment Date, the

 

- 6 -



--------------------------------------------------------------------------------

Executive has executed and not revoked a valid, binding and irrevocable general
release of claims in favor of the Employer, in form and substance reasonably
acceptable to the Employer. The failure by the Executive to timely deliver (and
not revoke) a valid and binding release shall result in the forfeiture of all
payments and benefits under this Agreement.

2.4 The Company and the Executive acknowledge and agree that the provisions for
payments and benefits or reimbursements in Sections 2.2 and 3.1 of this
Agreement (the “Deferred Compensation”) may constitute a “nonqualified deferred
compensation plan” that is subject to Section 409A. The Company and the
Executive intend to administer the Deferred Compensation in a manner that at all
times is either exempt from or complies in form and operation with the
applicable limitations and standards of Section 409A. Therefore, notwithstanding
anything else contained herein, the following limitations are expressly imposed
with respect to the Deferred Compensation.

(a) The Executive’s entitlement to receive or begin receiving payment of the
Deferred Compensation is conditioned upon the Executive’s separation from
service. For this purpose, the Executive shall have separated from service if
and only if his level of services to the Company and its affiliates decreases
and is expected to remain at a level equal to twenty percent (20%) or less of
the average level of services performed by the Executive during the immediately
preceding 36-month period.

(b) If the Executive is a “specified employee” as defined in Section 409A with
respect to the Company upon his separation from service, then any payment
required hereunder, to the extent such payment would constitute deferred
compensation for purposes of Section 409A that is payable on account of the
Executive’s separation from service, shall be deferred and shall not be paid to
the Executive until the date that is the later of (1) the date such payment is
due under the terms of this Agreement, or (2) 6 months and 1 day following the
date of the Executive’s separation from service.

(c) It is intended that each installment, if any of the payments and benefits
constituting Deferred Compensation shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(d) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.
All expenses or other reimbursements that are taxable income to the Executive
shall in no event be paid later than the last day of the second taxable year
following the taxable year in which the Executive separated from service. With
regard to any provision herein for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement
or in-kind benefits provided during any taxable year shall not affect the
expenses eligible for reimbursement or in-kind benefits to be provided in any
other taxable year, provided that the foregoing clause shall not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Internal Revenue Code

 

- 7 -



--------------------------------------------------------------------------------

solely because such expenses are subject to a limit related to the period the
arrangement is in effect and such payments shall be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

Section 3

PARACHUTE TAX PROVISIONS

3.1 If all, or any portion, of the payments and benefits provided under this
Agreement, if any, either alone or together with other payments and benefits
which the Executive receives or is entitled to receive from the Company or its
affiliates, (the “Total Payments”) would constitute an excess “parachute
payment” within the meaning of Section 280G of the Code (whether or not under an
existing plan, arrangement or other agreement) and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code (the
“Excise Tax”), then the Executive shall be paid or provided, as the case may be,
the Total Payments unless the after-tax amount that would be retained by the
Executive (after taking into account any and all applicable federal, state and
local excise, income or other taxes payable by the Executive, including the
Excise Tax) is less than the after-tax amount that would be retained by the
Executive (after taking into account any and all applicable federal, state and
local excise, income or other taxes payable by the Executive, including the
Excise Tax) if the Executive were instead to be paid or provided, as the case
may be, the maximum amount of the Total Payments that the Executive could
receive without being subject to the Excise Tax (the “Reduced Payments”), in
which case the Executive shall be entitled only to the Reduced Payments.

3.2 Except as may otherwise be agreed to by the Company and the Executive, the
amount or amounts (if any) payable under this Section 3 shall be determined, at
the sole cost of the Company, by the Company’s independent auditors (who served
in such capacity immediately prior to the Change in Control), whose
determination or determinations shall be final and binding on all parties. The
Executive hereby agrees to utilize such determination or determinations, as
applicable, in filing all of the Executive’s tax returns with respect to the
excise tax imposed by Section 4999 of the Code. If such independent auditors
refuse to make the required determinations, then such determinations shall be
made by a comparable independent accounting firm of national reputation
reasonably selected by the Company. Notwithstanding any other provision of this
Agreement, the Executive hereby agrees to be bound by and comply with the
provisions of this Section 3.2.

Section 4

MISCELLANEOUS

4.1 (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform under
the terms of this Agreement in the same manner and to the same extent that the
Company and its affiliates would be required to perform it if no such succession
had taken place (provided that such a requirement to perform which arises by
operation of law shall be deemed to satisfy the requirements for such an express
assumption and agreement), and in such event the Company (as constituted prior
to such succession) shall have no further obligation under or with respect to
this Agreement. Failure of

 

- 8 -



--------------------------------------------------------------------------------

the Company to obtain such assumption and agreement with respect to the
Executive prior to the effectiveness of any such succession shall be a breach of
the terms of this Agreement with respect to the Executive and shall entitle the
Executive to compensation from the Employer (as constituted prior to such
succession) in the same amount and on the same terms as the Executive would be
entitled to hereunder were the Executive’s employment terminated for Good Reason
following a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business or assets
as aforesaid which assumes and agrees (or is otherwise required) to perform this
Agreement. Nothing in this Section 4.1(a) shall be deemed to cause any event or
condition which would otherwise constitute a Change in Control not to constitute
a Change in Control.

(b) Notwithstanding Section 4.1(a), the Company shall remain liable to the
Executive upon a Covered Termination after a Change in Control if the Executive
is not offered continuing employment by a successor to the Employer on a basis
which would not constitute a termination for Good Reason.

(c) This Agreement, and the Executive’s and the Company’s rights and obligations
hereunder, may not be assigned by the Executive or, except as provided in
Section 4.1(a), the Company, respectively; any purported assignment by the
Executive or the Company in violation hereof shall be null and void.

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of the Executive. If the
Executive shall die while an amount would still be payable to the Executive
hereunder if they had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee or other designee or, if there is no such
designee, the Executive’s estate.

4.2 Except as expressly provided in Section 2.2, the Executive shall not be
required to mitigate damages or the amount of any payment or benefit provided
for under this Agreement by seeking other employment or otherwise, nor will any
payments or benefits hereunder be subject to offset in the event the Executive
does mitigate.

4.3 The Employer shall pay all reasonable legal fees and expenses incurred in a
legal proceeding by the Executive in seeking to obtain or enforce any right or
benefit provided by this Agreement. Such payments are to be made within twenty
days after the Executive’s request for payment accompanied with such evidence of
fees and expenses incurred as the Employer reasonably may require; provided that
if the Executive institutes a proceeding and the judge or other decision-maker
presiding over the proceeding affirmatively finds that the Executive has failed
to prevail substantially, the Executive shall pay Executive’s own costs and
expenses (and, if applicable, return any amounts theretofore paid on the
Executive’s behalf under this Section 4.3).

 

- 9 -



--------------------------------------------------------------------------------

4.4 For the purposes of this Agreement, notice and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered or mailed by United States certified or
registered express mail, return receipt requested, postage prepaid, if to the
Executive, addressed to the Executive at his or her respective address on file
with the Company; if to the Company, addressed to SeaChange International, Inc.,
50 Nagog Park, Acton, MA 01720, and directed to the attention of its Chief
Financial Officer; if to the Board, addressed to the Board of Directors, c/o 50
Nagog Park, Acton, MA 01720, and directed to the Company’s Chief Financial
Officer; or to such other address as any party may have furnished to the others
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.

4.5 Unless otherwise determined by the Employer in an applicable plan or
arrangement, no amounts payable hereunder upon a Covered Termination shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Employer for the benefit of
its employees.

4.6 This Agreement is the exclusive arrangement with the Executive applicable to
payments and benefits in connection with a change in control of the Company
(whether or not a Change in Control), and supersedes any prior arrangements
involving the Company or its predecessors or affiliates relating to changes in
control (whether or not Changes in Control). This Agreement shall not limit any
right of the Executive to receive any payments or benefits under an employee
benefit or executive compensation plan of the Employer, initially adopted as of
or after the date hereof, which are expressly contingent thereunder upon the
occurrence of a change in control (including, but not limited to, the
acceleration of any rights or benefits thereunder); provided that in no event
shall the Executive be entitled to any payment or benefit under this Agreement
which duplicates a payment or benefit received or receivable by the Executive
under any severance or similar plan or policy of the Employer, and in any such
case the Executive shall only be entitled to receive the greater of the two
payments.

4.7 Any payments hereunder shall be made out of the general assets of the
Employer. The Executive shall have the status of general unsecured creditor of
the Employer.

4.8 Nothing in this Agreement shall confer on the Executive any right to
continue in the employ of the Employer or interfere in any way (other than by
virtue of requiring payments or benefits as may expressly be provided herein)
with the right of the Employer to terminate the Executive’s employment at any
time.

4.9 The Employer shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.

4.10 Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement that is not resolved by the Employer and the
Executive shall be submitted to arbitration in Boston, Massachusetts, in
accordance with Massachusetts law and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Employer and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

- 10 -



--------------------------------------------------------------------------------

4.11 This Agreement may be amended, superseded, canceled, renewed or extended,
and the terms hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.

4.12 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement which shall remain in full force and effect.

 

- 11 -



--------------------------------------------------------------------------------

4.13 The use of captions in this Agreement is for convenience. The captions are
not intended to and do not provide substantive rights.

4.14 THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED AND ENFORCED ACCORDING TO
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

IN WITNESS WHEREOF, the parties hereto have signed their names, effective as of
the date first above written.

 

SEACHANGE INTERNATIONAL, INC. By:  

/s/ Thomas F. Olson

Name: Thomas F. Olson Title: Chairman of the Board EXECUTIVE:

/s/ Jay Samit

Name:     Jay Samit

 

- 12 -